Name: 88/531/EEC: Commission Decision of 7 October 1988 approving the updated version of the outline plan of agricultural work in Italy pursuant to Council Regulation (EEC) No 270/79, as subsequently amended (Only the Italian text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe; NA;  agricultural structures and production;  agricultural policy;  economic policy
 Date Published: 1988-10-25

 Avis juridique important|31988D053188/531/EEC: Commission Decision of 7 October 1988 approving the updated version of the outline plan of agricultural work in Italy pursuant to Council Regulation (EEC) No 270/79, as subsequently amended (Only the Italian text is authentic) Official Journal L 291 , 25/10/1988 P. 0080 - 0080*****COMMISSION DECISION of 7 October 1988 approving the updated version of the outline plan of agricultural work in Italy pursuant to Council Regulation (EEC) No 270/79, as subsequently amended (Only the Italian text is authentic) (88/531/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 270/79 of 6 February 1979 on the development of agricultural advisory services in Italy (1), as last amended by Regulation (EEC) No 1094/88 (2), and in particular Article 3 thereof, Having regard to Commission Decision 81/234/EEC of 23 March 1981 approving the outline plan of agricultural advisory work in Italy pursuant to Council Regulation (EEC) No 270/79 (3), Whereas on 20 January 1988 the Italian Government transmitted an updated version of the outline plan of agricultural advisory word in Italy, which takes account of the amendments provided for in particular in Council Regulation (EEC) No 1760/78 (4); Whereas the updated plan is in keeping with the requirements and purposes of Regulation (EEC) No 270/79, as subsequently amended; Whereas the European Agricultural Guidance and Guarantee Fund (EAGGF) Committee has been consulted on the financial aspects; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The updated version of the outline plan of agricultural advisory work in Italy forwarded by the Italian Government on 20 January 1988 pursuant to Regulation (EEC) No 270/79, as subsequently amended, is hereby approved. Article 2 This Decision is addressed to the Italian Republic. Done at Brussels, 7 October 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 38, 14. 2. 1979, p. 6. (2) OJ No L 106, 27. 4. 1988, p. 28. (3) OJ No L 110, 22. 4. 1981, p. 20. (4) OJ No L 167, 26. 6. 1987, p. 1.